Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/18/2022 has been entered. Claims 1, 10, 12, 18 and 20 have been amended and Claim 9 has been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/18/2022, have been fully considered and are persuasive. The previous all rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an interview with Jason Goodman on 05/10/2022 (Note: Proposed amendments marks manually with underlining and 
1.	(Currently Amended)	A system for anonymizing motor vehicle position information, the system comprising:
	a global positioning system (GPS) module disposed within a host vehicle;
	a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic, the control logic comprising:
	a first control logic for collecting real-time host vehicle telemetry data packets from the GPS module, wherein the real-time host vehicle telemetry data packets further comprise: 
a host vehicle identification number (VIN);
a host vehicle speed;
a host vehicle bearing;
a host vehicle altitude; and
a host vehicle ignition position; and
	a second control logic for continuously wirelessly communicating the real-time host vehicle telemetry data packets;
	a remote end-point in wireless electronic communication with the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute the end-point control logic, the end-point control logic comprising:
	a first end-point control logic for continuously receiving the real-time host vehicle telemetry data packets from the control module;
	a second end-point control logic for performing session-based anonymization of the real-time host vehicle telemetry data packets, wherein the second end-point control logic further comprises: 
a control logic for removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip; 
a control logic for generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip; and 
a control logic for associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip;
	a third end-point control logic for performing distance-based start location and end location blurring of host vehicle position, wherein the third end-point control logic further comprises:
control logic for determining a start location based on a first in time of the real-time host vehicle telemetry data packets, and for determining an end location based on a last in time of the real-time host vehicle telemetry data packets;
control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and
control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location; and 
	a fourth end-point control logic for writing the real-time host vehicle telemetry data packets to a persistent database once the second end-point control logic and the third end-point control logic have been executed.
	
2.	(Original)	The system of claim 1 wherein the second control logic further comprises: a control logic for continuously communicating the real-time host vehicle telemetry data packets at intervals of approximately 3 seconds. 

3.	(Original)	The system of claim 1 wherein the first end-point control logic further comprises: a control logic for classifying the real-time host vehicle telemetry data packets into: start of trip, end of trip, and latest value of current trip classifications.

4.	(Cancelled)	

5.	(Cancelled)	

6.	(Currently Amended)	The system of claim [[5]] 1 wherein the second end-point control logic further comprises:
	a control logic for deleting keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time; and
	a control logic for expunging the session ID after a key-off packet is received or the predetermined period of time has elapsed.

7.	(Currently Amended)	The system of claim [[5]] 1 wherein the end-point control logic further comprises: 
	a fifth end-point control logic for writing the real-time host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field; and for deleting the real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended.

8.	(Currently Amended)	The system of claim [[5]] 1 wherein the end-point control logic further comprises:
	a sixth end-point control logic for querying all of the real-time host vehicle telemetry data packets for the unique session ID; and
	a seventh end-point control logic for sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps.

9.	(Cancelled)	

10.	(Previously Presented)	The system of claim 1 wherein the third end-point control logic further comprises:
	a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a first predetermined radial distance of the start location;
	a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within the first predetermined radial distance of the end location;
	a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a second predetermined radial distance of the start location; and
	a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within the second predetermined radial distance of the end location, wherein the first predetermined radial distance is smaller than the second predetermined radial distance.

11.	(Original)	The system of claim 10 wherein the third end-point control logic further comprises:
	control logic for decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places, and
	wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance.

12.	(Currently Amended)	A method for anonymizing motor vehicle position information, the method comprising:
	collecting real-time host vehicle telemetry data packets from a global positioning system (GPS) module disposed within a host vehicle;
	utilizing a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic;
	collecting real-time host vehicle telemetry data packets from the GPS module including:
collecting a host vehicle identification number (VIN);
collecting a host vehicle speed;
collecting a host vehicle bearing;
collecting a host vehicle altitude; and
collecting a host vehicle ignition position; and
	continuously wirelessly communicating the real-time host vehicle telemetry data packets;
	utilizing a remote end-point in wireless electronic communication with the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute the end-point control logic;
	continuously receiving the real-time host vehicle telemetry data packets from the control module;
	performing session-based anonymization of the real-time host vehicle telemetry data packets, including:
removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip; 
generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip; and
associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip;
	performing distance-based start location and end location blurring of host vehicle position; 
determining a start location based on a first in time of the real-time host vehicle telemetry data packets, and for determining an end location, different from the start location, based on a last in time of the real-time host vehicle telemetry data packets; and 
	writing the real-time host vehicle telemetry data packets to a persistent database once the session-based anonymization of the real-time host vehicle telemetry data packets has been performed, and once the distance-based start location and end location blurring has been performed.
	
13.	(Original)	The method of claim 12 further comprising continuously communicating the real-time host vehicle telemetry data packets at intervals of approximately 3 seconds. 

14.	(Original)	The method of claim 12 further comprising classifying the real-time host vehicle telemetry data packets into: start of trip, end of trip, and latest value of current trip classifications.

15.	(Cancelled)	

16.	(Cancelled)	

17.	(Currently Amended)	The method of claim [[16]] 12 wherein performing session-based anonymization of the real-time host vehicle telemetry data packets further comprises:
	deleting keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time or after a key-off packet has been received;
	writing the real-time host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field; and
	deleting the real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended.

18.	(Currently Amended)	The method of claim [[16]] 12 further comprising:
	querying all of the real-time host vehicle telemetry data packets for the unique session ID;
	sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps;
	checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and
	checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location.

19.	(Original)	The method of claim 18 further comprising:
	decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the start location is within a first predetermined radial distance of the start location;
	decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the end location is within the first predetermined radial distance of the end location; 
	decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the start location is within a second predetermined radial distance of the start location;
	decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the end location is within the second predetermined radial distance of the end location; and
	wherein the first predetermined radial distance is smaller than the second predetermined radial distance, and wherein decreasing a precision of location information in each of the host vehicle telemetry data packets within the first predetermined radial distance and within the second predetermined radial distance further comprises:
	decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places, wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance.


20.	(Currently Amended)	A method for anonymizing motor vehicle position information, the method comprising:
	collecting real-time host vehicle telemetry data packets, including collecting a host vehicle identification number (VIN) from a global positioning system (GPS) module disposed within a host vehicle;
	utilizing a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic;
	continuously wirelessly communicating the real-time host vehicle telemetry data packets;
	utilizing a remote end-point in wireless communication with the control module, the remote end-point continuously receiving the real-time host vehicle telemetry data packets from the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute the end-point control logic;
	performing session-based anonymization of the real-time host vehicle telemetry data packets, including:
	removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip; 
	associating new host vehicle telemetry data packets with the unique session ID for the current host vehicle trip;
	deleting keys associating the host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time or after a key-off packet has been received; 
	writing the host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field; and
	performing distance-based start location and end location blurring of host vehicle position, including:
	querying all of the host vehicle telemetry data packets for the unique session ID;
	sequentially ordering all of the host vehicle telemetry data packets for the unique session ID based on time stamps;
	checking all of the data packets to determine a distance from a first in time of the host vehicle telemetry data packets; and
	checking all of the data packets to determine a distance from a last in time of the host vehicle telemetry data packets;
	decreasing a precision of location information in each of the host vehicle telemetry data packets within 
	deleting the real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended; and
	wherein checking all of the data packets to determine a distance from a last in time of the host vehicle telemetry data packets further comprises:
decreasing a precision of location information in each of the host vehicle telemetry data packets within a second predetermined radial distance of a location of the last in time of the host vehicle telemetry data packets by decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places, wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance, wherein the first predetermined radial distance is smaller than the second predetermined radial distance. 

Allowable Subject Matter
Claims 1-3, 6-8, 10-14 and 17-20 are allowed.
The following is statement of reasons for indications of allowable subject matter: The substances of applicant's remarks in the Amendment filed on 04/18/2022 point out the reasons of “blurring of high-resolution GPS data” for claims which are patentable over the prior arts of record. In addition to that, the examiner’s amendments, authorization was given with Jason Goodman on 05/10/2022, further emphasized another inventive concepts of “Real-time session-based anonymization” of the application. For example, the independent claims require “a host vehicle identification number (VIN); a host vehicle speed; a host vehicle bearing; a host vehicle altitude; and a host vehicle ignition position; second end-point control logic further comprises: a control logic for removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip; a control logic for generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip; and a control logic for associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip.”
In particular, the recorded prior arts do not teach a control logic for removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip;  for generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip and for associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip.

Wells (US 20180260822 A1) teaches a method and system for auditing and verifying vehicle identification numbers (VINs) with fraud detection. Wells further teaches messages including current VINs for plural vehicles, current Global Positioning System (GPS) location information for the plural vehicles. Wells further teach a vehicles are replaced with one or more non-vehicle entities. The VINs are replaced with one or more serial numbers for the one or more non-vehicle entities, including, but not limited to, sports equipment, tools, construction equipment and firearms. However, it does not explicitly disclose a logic “for generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip and for associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip.”

Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) teaches techniques for remotely controlling autonomous vehicles. Mondello further teaches a method obtains and validates vehicle identifiers. The obtained identifiers are cryptographically secure and generated identifiers in contrast to a VIN. However, it does not explicitly teach “removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip”.
For these reasons, the above limitations in conjunction with all other limitations of independent claims and their dependent claims are neither anticipated nor rendered obvious over the recorded prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498